UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 FILE REPORTS UNDER SECTIONS13 AND15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 001-15565 SEMCO Energy, Inc. (Exact name of registrant as specified in its charter) 1411 Third Street, Suite A Port Huron, Michigan 48060 810-987-2200 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $1 par value per share 6.49% Senior Notes due 2009 Senior Notes due 2013 7 1/8% Senior Notes due 2008 6.40% Medium Term Notes due 2008 7.03% Medium Term Notes due 2013 (Titles of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section13(a) or15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [ X ] Rule 12h-3(b)(1)(i) [ X ] Rule 12g-4(a)(1)(ii) [] Rule 12h-3(b)(1)(ii) [] Rule 12g-4(a)(2)(i) [] Rule 12h-3(b)(2)(i) [] Rule 12g-4(a)(2)(ii) [] Rule 12h-3(b)(2)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date: Common Stock:1 6.48% Senior Notes:1 7 ¾% Senior Notes:3 7 1/8% Senior Notes:5 6.40% Medium Term Notes:240 7.03% Medium Term Notes:1 Pursuant to the requirements of the Securities Exchange Act of 1934, SEMCO Energy, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 9, 2007 By: /s/Michael V. Palmeri Michael V. Palmeri Senior Vice President, Chief FinancialOfficer and Treasurer
